     Case 2:21-cv-02504-SVW-SK Document 37 Filed 08/16/21 Page 1 of 7 Page ID #:1072



      DAVID B. JONELIS, ESQ. (BAR NO. 265235)
 1
      JAKE A. CAMARA, ESQ. (BAR NO. 305780)
 2    LAVELY & SINGER
      PROFESSIONAL CORPORATION
 3    2049 Century Park East, Suite 2400
 4    Los Angeles, California 90067-2906
      Telephone: (310) 556-3501
 5    Facsimile: (310) 556-3615
      djonelis@lavelysinger.com
 6
      jcamara@lavelysinger.com
 7
      Attorneys for Plaintiff
 8    JAMES HUNTSMAN
 9
10                               UNITED STATES DISTRICT COURT
11                              CENTRAL DISTRICT OF CALIFORNIA
12

13
      JAMES HUNTSMAN,                           CASE NO.: 2:21-cv-02504 SVW (SK)
14

15                 Plaintiff,                   Assigned to the Hon. Stephen V. Wilson,
                                                Ctrm. 10A
16
            vs.
17                                              DECLARATION OF DAVID A.
      CORPORATION OF THE PRESIDENT              NIELSEN IN SUPPORT OF
18
      OF THE CHURCH OF JESUS CHRIST             PLAINTIFF’S OPPOSITION TO
19    OF LATTER-DAY SAINTS; and Does            DEFENDANT’S MOTION FOR
      1-10,                                     SUMMARY JUDGMENT
20

21
                                  Defendants.
22

23

24

25

26

27

28
                                                1
      ____________________________________________________________________________________
           DECLARATION OF DAVID A. NIELSEN IN SUPPORT OF PLAINTIFF’S OPPOSITION
                      TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     Case 2:21-cv-02504-SVW-SK Document 37 Filed 08/16/21 Page 2 of 7 Page ID #:1073



 1          I, DAVID A. NIELSEN, declare as follows:
 2          1.      The facts stated herein are stated of my own personal knowledge and, if
 3    called and sworn as a witness, I could and would testify competently thereto.
 4          2.      From 2010 until 2019, I worked for a company called Ensign Peak Advisors,
 5    Inc. (“EPA”). EPA is an entity that was established to invest money on behalf of The
 6    Church of Jesus Christ of Latter-day Saints (the “Church.”)
 7          3.      My position at EPA was Senior Portfolio Manager. Among my
 8    responsibilities was managing all aspects of the Emerging Market Debt fund (portfolio as
 9    large as ~$800mm net asset value at one point), among other things.
10          4.      In my position at EPA, I had scores of meetings, both formal and informal,
11    with Roger Clarke (EPA’s President and Managing Director), Robert Nydegger (EPA’s
12    former Head of Fixed Income and later its Chief Investment Officer (“CIO”), Richard
13    Willes (Head of Fixed Income), Michael Connors (Head of Fixed Income), and other
14    persons at EPA. Through these meetings and other communications with EPA’s senior
15    leadership, and my own responsibilities at EPA, I obtained an understanding of EPA’s
16    operations.
17          5.      According to what the senior leadership of EPA informed me, in 1997 EPA
18    was formed and was seeded with tithing money from the Church.
19          6.      During my employment at EPA, EPA’s senior leadership and other EPA
20    employees referred to and revered all funds of EPA as “tithing” money, regardless of
21    whether they were referring to principal or earnings on that principal. In addition, during
22    my time at EPA, tithing donations from the Church’s members were commingled with
23    earnings that EPA had made. Every penny was referred to as the “widow’s mite.”
24          7.      While I was at EPA, EPA’s funds were administered by a committee known
25    as the Council on the Disposition of the Tithes (the “Council”). The Council was
26    responsible for approving any distributions and/or withdrawals of the tithing funds
27    maintained by EPA.
28
                                                2
      ____________________________________________________________________________________
           DECLARATION OF DAVID A. NIELSEN IN SUPPORT OF PLAINTIFF’S OPPOSITION
                      TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     Case 2:21-cv-02504-SVW-SK Document 37 Filed 08/16/21 Page 3 of 7 Page ID #:1074



 1          8.     Based on statements made by EPA senior leadership including in the
 2    meeting described below, over a five-year period, the Council approved EPA’s
 3    withdrawal of approximately $1.4 billion in tithing funds to pay for the commercial
 4    development of the City Creek Mall. The Council likewise approved EPA’s withdrawal
 5    of $600 million in tithing funds to bail out a company called Beneficial Life Insurance
 6    Company.
 7          9.     In March 2013, I attended a meeting led by EPA senior leadership. EPA’s
 8    President Roger Clarke, along with Robert Nydegger, gave a presentation in which they
 9    described, among other things, the various ways that EPA had been distributing and/or
10    withdrawing its tithing funds, including in connection with the City Creek Mall and
11    Beneficial Life Insurance Company. Mr. Clarke used a presentation that included what is
12    attached as Exhibit “A,” a true and correct copy of a slide from that presentation titled
13    “Ensign Peak & Portfolio Purposes.” This slide presented by Mr. Clarke includes,
14    among other things, “Examples of withdrawals” that include:
15                       “City Creek: $1,400mm over 5 years”
16                       “Beneficial Life: $600mm in 2009”
17          10.    Before this March 2013 meeting led by EPA’s President Roger Clarke
18    described above, I and other employees of EPA with whom I spoke were aware of public
19    statements by the Church that no tithing funds would be used for City Creek Mall or
20    other for-profit businesses. When Mr. Clarke made the presentation described above
21    using Exhibit A, I and possibly other EPA employees present asked how the Church’s
22    public statements about no tithing funds being used for City Creek Mall or Beneficial
23    Life could be consistent with Mr. Clarke’s description of how EPA had made
24    “withdrawals” for “City Creek: $1,400mm over 5 years” and “Beneficial Life: $600mm
25    in 2009.” Mr. Clarke responded that two other Church-affiliated entities (Property
26    Reserve, Inc. and Deseret Management Corporation) had received from EPA the $1.4
27    billion and $600 million, respectively, paid by EPA for City Creek Mall and Beneficial
28
                                                3
      ____________________________________________________________________________________
           DECLARATION OF DAVID A. NIELSEN IN SUPPORT OF PLAINTIFF’S OPPOSITION
                      TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     Case 2:21-cv-02504-SVW-SK Document 37 Filed 08/16/21 Page 4 of 7 Page ID #:1075



 1    Life, and essentially that, as a result, people would not know EPA was the source of this
 2    funding to City Creek Mall and Beneficial Life. Mr. Clarke stated that it was important
 3    that people should not know EPA’s role as the source of the funds.
 4          11.    After that March 2013 meeting described above, Mr. Clarke’s presentation
 5    and the statements on Exhibit A prompted additional discussions among EPA personnel
 6    of whether EPA’s funding of City Creek Mall and Beneficial Life with approximately $2
 7    billion in EPA tithing funds could somehow be reconciled with the Church’s public
 8    statements that no tithing funds were used for City Creek Mall or Beneficial Life. Again,
 9    all of EPA’s funds were tithing funds and were treated by EPA as tithing funds; every
10    penny was “the widow’s mite.” Based on Mr. Clarke’s statements described above of
11    which I have personal knowledge, it appeared the Church’s public statements were
12    intended to conceal the truth about EPA’s use of tithing funds for City Creek Mall and
13    Beneficial Life.
14          [SIGNATURE APPEARS ON NEXT PAGE]
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
      ____________________________________________________________________________________
           DECLARATION OF DAVID A. NIELSEN IN SUPPORT OF PLAINTIFF’S OPPOSITION
                      TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
4-SVW-SK Document 37 Filed 08/16/21 Page 5 of
Case 2:21-cv-02504-SVW-SK Document 37 Filed 08/16/21 Page 6 of 7 Page ID #:1077




            EXHIBIT A
Case 2:21-cv-02504-SVW-SK Document 37 Filed 08/16/21 Page 7 of 7 Page ID #:1078
